          Case 1:14-cr-00155-NONE-SKO Document 78 Filed 04/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                       Case No. 1:14-cr-00155-LJO-SKO
11
                    Plaintiff,                       ORDER DENYING DEFENDANT’S
12                                                   PROPOSED ORDER REQUESTING
             v.                                      TRANSPORT TO TEEN CHALLENGE
13                                                   PROGRAM
     JOSEPH ARCHULETA,
14                                                   (ECF No. 77)
                    Defendant.
15

16          On April 14, 2021, Defendant Joseph Archuleta, through counsel, filed a proposed order

17 requesting Defendant be allowed to be transported from the Fresno County Jail on April 19,

18 2021, to the Teen Challenge program, located in Jamestown, California. (ECF No. 77 at 1.) A

19 declaration of Defendant’s counsel attached to the proposed order proffers that Defendant has
20 been accepted for admission into the Teen Challenge program, and that the Assistant U.S.

21 Attorney and Probation Officer have been fully informed on the transportation arrangements.

22 (Id. at 2.)

23          At this time, as submitted, the Court shall deny the request to allow for Defendant to be

24 transported to the Teen Challenge program. The Court finds nothing in the record before it that

25 would permit Defendant to be released into such program, and Defendant has not directed the

26 Court to any order entered in this action that would permit this request. Given the most recent
27 detention order entered on January 8, 2021 (ECF No. 65), the Court will not grant such request

28 without a hearing or some further presentation of the basis for this request.


                                                     1
         Case 1:14-cr-00155-NONE-SKO Document 78 Filed 04/15/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that the proposed order requesting Defendant

 2 be allowed to be transported to the Teen Challenge program, submitted on April 14, 2021 (ECF

 3 No. 77), is DENIED without prejudice.

 4
     IT IS SO ORDERED.
 5

 6 Dated:     April 15, 2021
                                                     UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                 2
